Opinion op the Court by
Judge Williams:
Whatever may be the errors in the proceedings against Joseph Knapp, we cannot consider them, because he was only constructively summoned, if indeed so brought before the court, and he can proceed under the Code to re-open and re-try the cause, else prosecute an appeal, but until he proceeds one way or the other, we cannot determine the alleged errors as to him.
We perceive no error in the proceedings or judgment as to appellant, therefore an affirmance must be avoided.